Citation Nr: 9916449	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  93-12 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for residuals 
of shell fragment wound, scar, to Muscle Group XX, lumbar 
fourth, right, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
November 1945, July 1946 to June 1949, and October 1950 to 
October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1991 and January 1992 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, which, in pertinent part, 
denied an increased disability rating for the veteran's 
service-connected residuals of shell fragment wound to the 
back.

In March 1995 and May 1996, the Board remanded this claim for 
additional evidentiary development.  Since the RO complied 
with the Board's Remand instructions, this claim is ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  The veteran's service-connected shell fragment wounds to 
the low back are manifested by a depressed scar, subjective 
complaints of pain and fatigue, and x-ray evidence of a 
retained metallic fragment.

3.  The majority of the veteran's current back-related 
symptomatology and functional loss are attributable to 
nonservice-connected lumbar spine disorders.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim, and VA 
has satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of shell fragment wound, scar, to 
Muscle Group XX, lumbar fourth, right, are not met.  
38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. § 4.73, 
Diagnostic Code 5320 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.56, and 4.73, Diagnostic Code 5320 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, in January 1945, the veteran incurred a 
penetrating wound to the right lumbar region.  It was 
classified as moderately severe.  He was hospitalized for 
observation, and the wound was debrided.  No foreign body was 
found.  Upon his separation from service in November 1945, 
the presence of a two-inch well-healed scar on the back was 
noted.  

The veteran was hospitalized for observation and examination 
in March 1952.  Examination of his back showed a depressed 
scar in the right paravertebral region of the fourth lumbar 
spine.  The veteran complained of back pain, particularly 
with activity.  X-rays showed an irregular foreign body to 
the right and in line with the lateral process of the third 
lumbar vertebra.  An April 1952 rating decision, inter alia, 
granted service connection for a scar with foreign body and 
injury to Muscle Group XX from the shell fragment wound. 

In February 1953, the veteran was involved in an automobile 
accident, and he thereafter underwent fusion of the cervical 
spine.  He was hospitalized for observation and examination 
in February 1957, and his complaints included back pain with 
lifting or active motion.  He indicated that the area around 
the wound got sore and ached considerably.  Examination of 
his back showed a well-healed scar in the right lumbar 
region, and no palpable shrapnel was present.  X-rays 
continued to show the presence of a retained foreign body to 
the right of the third lumbar vertebra. 

In October 1962, the veteran was involved in an automobile 
accident, wherein he incurred a compression fracture of the 
first lumbar vertebra.  He was hospitalized in February 1963 
due to complaints of low thoracic pain, with a diagnosis of 
paravertebral muscle strain, low thoracic region on the 
right. 

In July 1983, the veteran was hospitalized for unrelated 
conditions, but it was noted that he had undergone lumbar 
spine fusion in the late 1960s.  Upon VA examination in July 
1985, he reported a history of lumbar spine fusion in 1973.  
His VA treatment records covering the period March to 
December 1985 showed no complaints of or treatment for his 
back.  It was noted on an orthopedic consultation report 
dated in December 1988 that x-rays of the lumbar spine showed 
significant degenerative changes and fusion from L5 to S1. 

In September 1991, the veteran filed a claim for an increased 
rating.  The RO obtained his VA medical records dated from 
July 1990 to December 1991.  In August 1991, he complained of 
pain in the mid-back area of three weeks' duration.  He 
denied any recent unusual lifting or heavy work.  He did not 
have radicular symptoms.  His deep tendon reflexes were 
intact and symmetrical.  He had tenderness over the right 
paraspinous muscles from approximately T6 to L5.  He had 
tenderness over the scar on the lower lumbar spine, but also 
over areas well removed from that site.  The examiner's 
impression was back pain of unknown etiology.  X-rays of the 
lumbosacral spine showed diffuse degenerative changes with 
developing spurring at multiple levels.  There was a 
compression deformity of L1, with loss of 30-40 percent of 
disc height.  There was a fusion wire at L5-S1 from the prior 
surgery.  There was evidence of degenerative changes at the 
facet joints of L4-5 and L5-S1.  X-rays of the thoracic spine 
showed mild degenerative changes.

A January 1992 rating decision, inter alia, denied an 
increased rating for the veteran's residuals of the shell 
fragment wound to the back.  In his substantive appeal, the 
veteran stated that he had considerable pain with motion, and 
it was hard for him to bend.  He underwent a VA physical 
examination in February 1993.  It was noted that his back 
history was complicated by the fact that he had undergone 
knee surgery two years earlier, which had left his right leg 
longer than the left.  He felt that there had been some 
compensatory changes that had caused back pain.  It was also 
noted that he broke his back 18-19 years earlier in a truck 
wreck, with resulting surgery on the lumbar spine.  He 
complained of pain and stiffness in the lower back.  He was 
not taking any medications.  Upon examination of the muscle 
groups of the back, there was some dimpling in the area of 
the shell fragment wound scar, but the veteran was able to 
maintain an erect posture without difficulty.  Range of 
motion for the lumbar spine was forward flexion to 85 
degrees, backward extension to 20 degrees, and lateral 
flexion to 35 degrees bilaterally.  Although the x-rays from 
February 1993 failed to note the retained foreign body, an x-
ray report dated in March 1993 indicated that the veteran had 
a foreign body in the soft tissues of the flank. 

In March 1995, the Board remanded this case for additional 
evidentiary development.  The RO sent a letter to the veteran 
in April 1995 requesting information on all medical treatment 
for his back since his separation from service.  He was also 
asked to submit statements or releases for specific private 
physicians and hospitals mentioned in the claims file.  In a 
May 1995 statement, the veteran indicated that all his 
treatment had been at the VA Medical Center.  The specific 
private physicians referenced in the claims file were no 
longer practicing, but he stated that these records should be 
with his VA medical records.  The RO contacted the VA Medical 
Center, and a search was made through the veteran's four 
volumes of medical records for the referenced private medical 
records.  None were found.  

In September 1995, the veteran underwent a physical 
examination.  He complained of low back pain that extended in 
a band approximately two inches wide from the left side 
across the midline of the back to the right side.  There was 
no true sciatic radiation of pain into either lower 
extremity.  He stated that his back pain was secondary to a 
shell fragment wound incurred during service.  He stated that 
the metal fragment moved around and tended to migrate over 
towards the spine itself.  His last x-rays revealed that it 
was imbedded in the soft tissues in the right paravertebral 
area and not lodged in the spine.  The veteran believed that 
his back pain was gradually worsening with the passage of 
time.

The veteran reported undergoing spinal fusion in the low back 
area in 1950 after an industrial injury.  He did not believe 
that a disc was removed at that time.  He stated that the low 
back pain that he had had completely disappeared after the 
operation and was not related to the pain that he now has in 
the mid-lumbar region, which he attributed to the foreign 
body present.  The veteran also believed that part of his low 
back pain was the result of 3/4" lengthening of his right 
lower extremity as a result of an arthroplasty of the right 
knee. 

The physical examination showed that the veteran stood erect 
with a 10-degree list to the left side.  The shell fragment 
entry wound was three inches lateral to the mid-line of the 
back to the right side and approximately two inches below the 
iliac crest region.  Palpation of the back revealed 
discomfort in the area of the shell fragment, approximately 
two inches above the iliac crest and three inches to the 
right of the spinous process of L3.  He had marked limitation 
of all motion of his low back region with forward flexion to 
30 degrees, backward extension to 10 degrees, lateral bending 
to the left of 15 degrees, and lateral bending to the right 
of 20 degrees. 

The examiner reviewed prior x-rays of the veteran's lumbar 
spine.  X-rays from August 1995 showed a scoliosis, which was 
convex to the right with the apex centered between L2 and L3 
of approximately 10 degrees.  There was evidence of spinal 
fusion posteriorly overlying the laminal arches at L5 and S1 
with a figure of eight wire that had been utilized for 
internal fixation encompassing the spinal process of L5 and 
S1 (presumably to prevent the displacement of an H graft in 
this area).  There was evidence of excellent consolidation of 
the bone graft on the posterior laminal arches of L5-Sl.  The 
fact that the wire was unbroken indicated that the graft was 
solid and that there was no evidence of any pseudoarthrosis 
present.  There was a radiopaque metallic foreign body in the 
soft tissues on the posterior lateral aspect of the low back 
region, which was approximately one centimeter long by 1/2 
centimeter wide and irregular in outline.  The metallic 
fragment was imbedded in the soft tissues to the right of the 
paravertebral area, which was 11/2 centimeters above the 
posterior third of the iliac crest and approximately 10 
centimeters from the mid-line of the L3 vertebral spine.  It 
was noted on the lateral view that the metallic foreign body 
was lodged in the soft tissues on the posterior aspect of the 
back or about the level of the intervertebral foramina.  The 
oblique views of the veteran's lumbar spine showed the neural 
arches were intact, and the foreign body was nowhere near the 
spine in the right flank area. 

The diagnoses included metallic shell fragment located in 
muscles of right loin, degenerative arthritis of the 
lumbosacral spine, and L5-S1 spinal fusion. 

In May 1996, the Board remanded this claim again, since the 
examiner in 1995 had not rendered an opinion as to which of 
the veteran's symptoms are attributable to his nonservice-
connected back disorders.  In June 1996, the RO again asked 
the veteran to complete release forms and/or submit medical 
records for treatment from specific private physicians and 
facilities referenced in the evidence of record.  He did not 
respond.

In January 1997, the veteran underwent an additional physical 
examination.  The examiner reviewed the claims folders.  It 
was indicated that the inservice shrapnel struck the right 
side of the veteran's low back region and lodged in the 
muscles lateral and anterior to the point of entry.  The 
veteran complained of pain in the right flank from the 
shrapnel injury.  The pain tended to flare-up and bother him 
whenever he did any type of physical work activity such as 
gardening.  There was no radiation of pain into the lower 
extremities from the back.  Coughing and sneezing did not 
exacerbate his back pain.  He had numbness and tingling of 
both feet, which he believed was due to his diabetes.  The 
veteran again reported his belief that some of his back pain 
was related to the leg length difference following the 
arthroplasty of the right knee.  He also reported a history 
of lumbar spine fusion in 1961 following injuries incurred in 
a truck accident in 1960.  The pain into his right lower 
extremity had greatly improved after the lumbar fusion was 
performed.

Upon examination, the veteran stood erect with his right 
iliac crest region slightly higher than his left iliac crest 
region.  The scars on his back were clean and well healed, 
with no evidence of drainage.  With the veteran standing, no 
gross list was noted.  He was able to forward flex only to 
about 60 degrees, and any attempt to bend further than 60 
degrees caused him marked discomfort with pain radiating into 
the lower extremities, particularly into the posterior thigh 
region.  There was also some apparent increase of muscle 
tonus on forward bending.  There was no evidence of gross 
atrophy of the muscles in the low back region.  The veteran 
was able to hyperextend the back to 20 degrees, and he 
complained of discomfort when doing so, primarily in the low 
back region.  Right and left lateral bending was present to 
20 degrees; both movements caused discomfort in the right 
flank area.

The veteran had a three-centimeter transverse scar that was 
depressed in the center and located approximately 31/2 inches 
from the mid-line in the right flank.  The examiner could put 
the tip of the index finger in the defect up to the distal 
interphalangeal joint, and this was somewhat painful to the 
veteran.  There was no radiation of pain in the right sciatic 
nerve distribution when doing so.  The tissue defect was 
apparently a defect in the posterior lateral abdominal 
muscles.  Muscle testing showed good strength of the erector 
spinae group of muscles to the cervical, thoracic, and lumbar 
spine regions.  There was also good strength to right and 
left lateral bending with no observable weakness and no 
observable atrophy of the muscles while doing so.  Straight 
leg raising was to 55 degrees on the right and 75 degrees on 
the left.

The neurological examination showed knee jerks, ankle jerks, 
foot flexors, and foot extensors were symmetrical.  There was 
some sensory loss, which the examiner indicated was related 
to the veteran's neuropathy from his diabetes and not related 
to his low back problem.  

The examiner reviewed x-rays of the veteran's lumbosacral 
spine conducted in January 1997.  In addition to the findings 
discussed above from the 1995 x-rays, the x-rays showed 
excellent preservation of the intervertebral disc spaces 
above L5, until the L1 area where there was a marked 
compression fracture of approximately 30 percent of the 
anterior aspect of the vertebral body with normal height of 
the posterior aspect of L1.  There was an irregularity and 
eburnation of the opposing body aspects, particularly between 
D12 and L1, with large osteophytes on the anterior opposing 
body aspects of at least 3/8 inch.  There was a suggestion of 
smaller osteophytes on the superior and inferior aspects of 
the body of L2 and of the anterior superior aspect of the 
body of L3.  These were quite small.  The oblique views 
revealed intact neural arches without any evidence of 
spondylosis.  There was no evidence of spondylolisthesis of 
L5 on S1, but there was, on the lateral view of the 
lumbosacral spine, a tendency towards a horizontal sacrum 
with the sacrum making almost an 80-degree angle with the 
vertical axis of the low back region.  The metallic foreign 
body was also present, approximately 11/2 inches in size, which 
on the lateral view appeared to overly the facet joints at 
L3-L4 and on the oblique view appeared to be in the soft 
tissues in the posterior aspect of the vertebral body.  From 
this, the examiner concluded that the foreign body was in the 
posterolateral soft tissues of the low back region.  

The diagnoses included (1) soft tissue injury to the 
posterior lateral right flank area from a shrapnel shell 
fragment approximately 1/2 inch in diameter lodged in the soft 
tissues of the posterolateral aspect of the loin, which is 
service-connected; (2) low back pain, possibly secondary to 
one inch lengthening of his right lower extremity from an 
arthroplasty procedure to the right knee, secondary to a 
fracture of his right patella and the distal half of his 
right femur, which is service-connected; (3) severe traumatic 
arthritis of the lumbosacral spine with marked compression of 
the L1 vertebrae, nonservice-connected; and (4) post-
operative spinal fusion, L5-S1, without radiculopathy, 
nonservice-connected.  

The examiner concluded that it is apparent that a large 
amount of the veteran's low back pain is secondary to 
traumatic arthritis and is continuing to worsen with the 
passage of time because the traumatic arthritis was 
worsening.  As to whether the metallic foreign body in the 
veteran's right flank is the cause of his increased symptoms, 
it is difficult to ascertain.  The examiner thought not since 
the veteran returned to active duty after suffering this 
injury and was in the military for an additional four years.  
According to the veteran's history, at the time of his 
discharge, he was not given permanent impairment from the 
shell fragment wound.  

The examination did not show any marked weakness of any of 
the muscles of Group XX, which are the extensors of the 
cervical, thoracic, and lumbosacral spine areas.  The 
examiner stated that part of the veteran's low back pain 
might result from the fact that he has one inch of 
lengthening of the right lower extremity from an arthroplasty 
procedure to the right knee performed in 1989.  The veteran 
stated that his leg lengths were equal prior to that 
operation. 

The veteran complained of a marked increase of pain when 
doing any activity such as lifting, bending, stooping, 
raking, shoveling, etc.  The veteran also reported increased 
weakness of the muscles of his low back region with these 
activities, but it was primarily the pain that disabled him 
and not the muscle weakness.  The examiner was unable to 
determine to what extent activities resulted in an increase 
in symptomatology.  It was the examiner's conclusion that 
most of the veteran's increased symptomatology regarding the 
low back region was secondary to the traumatic arthritis that 
had resulted from the old compression fracture of the body of 
D12 and the lumbosacral fusion. 


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased back pain.  Therefore, he has satisfied the initial 
burden of presenting a well-grounded claim.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations and complied with the Board's Remand 
instructions.  There are private medical records that have 
not been obtained.  However, VA fulfilled its duty to assist 
the veteran by requesting, on two occasions, that he either 
submit these records or complete release forms so the RO 
could obtain these records.  The veteran failed to do so.  
Sufficient evidence is of record to properly rate the 
veteran's service-connected disability.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1998).  With a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1998), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The veteran's residuals of the shell fragment wound to Muscle 
Group XX are rated under Diagnostic Code 5320.  During the 
pendency of this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1996), 
including the rating criteria for evaluating muscle injuries.  
This amendment was effective July 3, 1997.  See 62 Fed. Reg. 
30235 through 30240 (June 3, 1997).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from July 3, 1997, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.

The new regulations were not in effect when the 1991 and 1992 
rating decisions were made, and the RO has not considered the 
new regulations.  Also, the veteran was not given notice of 
the new regulations.  However, it is not necessary to remand 
this claim since he is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating 
muscle disorders are identical.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5320 (1996); 38 C.F.R. § 4.73, Diagnostic 
Code 5320 (1998).  The provision describing the severity of 
muscle disability (i.e., slight, moderate, moderately severe, 
and severe) also remained essentially unchanged in the new 
regulations.  See 38 C.F.R. § 4.56 (1996); 38 C.F.R. § 4.56 
(1998).  The description of a moderate disability of muscles 
under 38 C.F.R. § 4.56 amended the objective findings to 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  62 
Fed. Reg. 30238 (June 3, 1997).  In this case, neither rating 
criteria can be more favorable to the veteran's claim since 
the criteria are identical.

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56 (1998).  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 3.56(c) (1998).  Slight disability of muscles results from 
a simple wound with no debridement or infection and includes 
objective findings such as a minimal scar; no evidence of 
fascial defect, atrophy, or impaired tonus; no retained 
metallic fragments; and no impairment of function.  38 C.F.R. 
§ 4.56(d)(1) (1998).  Moderate disability of muscles results 
from a through and through or deep penetrating wound with 
residuals of debridement or prolonged infection and is 
characterized by some loss of deep fascia or muscle 
substance; impairment of muscle tonus; and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (1998).  

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (1998).  Severe disability of the muscles 
results from through and through or deep penetrating wound 
with extensive debridement, prolonged infection, sloughing of 
soft parts, and intermuscular scarring and binding.  It 
requires ragged, depressed and adherent scars; loss of deep 
fascia or muscle substance or soft flabby muscles in the 
wound area; and severe impairment on tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side.  38 C.F.R. 
§ 4.56(d)(4) (1998).  If present, the following are also 
signs of severe muscle disability:  (a) x-ray evidence of 
minute multiple scattered foreign bodies; (b) adhesion of the 
scar; (c) diminished muscle excitability on electrodiagnostic 
tests; (d) visible or measurable atrophy; (e) adaptive 
contraction of an opposing group of muscles; (f) atrophy of 
muscle groups not in the track of the missile; or (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

Muscle Group XX is comprised of the sacrospinalis muscles - 
the erector spinae and its prolongations in the thoracic and 
cervical spine regions.  The function of these muscles is 
postural support of the body and extension and lateral 
movements of the spine.  Diagnostic Code 5320 provides 
evaluations for injury to the cervical and thoracic region or 
to the lumbar region.  Since the veteran's service-connected 
injury was to the low back, only the evaluations for the 
lumbar region will be considered.  The currently assigned 20 
percent disability rating required moderate impairment of the 
muscles of the lumbar region.  A 40 percent evaluation 
requires moderately severe impairment of the muscles of the 
lumbar region, and a 60 percent evaluation requires severe 
impairment.  See 38 C.F.R. § 4.73, Diagnostic Code 5320 
(1998).

The evidence does not show any symptoms indicative of 
moderately severe or severe impairment of the veteran's 
lumbar muscles.  There is no loss of deep fascia or muscle 
substance.  The muscles surrounding the entry wound are not 
flabby.  There is no impairment shown on strength testing.  
The scar from the entry wound is not ragged or adherent.  
There is no atrophy of the muscles.  The veteran is able to 
maintain erect posture without difficulty.  There is no x-ray 
evidence of multiple minute retained fragments.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) held that, in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

In this case, Diagnostic Code 5320 indicates that the muscles 
in Group XX affect the functioning of the spine with 
extension and lateral movements (i.e., motion).  Therefore, 
consideration of functional loss is warranted.  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (1998).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  

It has consistently been noted in the medical evidence that 
the veteran complains of pain with motion of the lumbar 
spine.  He also complains of increased fatigue and muscle 
weakness with physical activity.  In reviewing the medical 
evidence since the veteran's separation from service, the 
level of his functional loss and back-related complaints have 
clearly increased.  The determinative question, however, is 
whether this impairment and increased symptomatology is due 
to the veteran's service-connected residuals of injury to 
Muscle Group XX or his various nonservice-connected back 
disorders (i.e., residuals of spinal fusion and/or 
compression fracture with resulting arthritis).  

As discussed above, the examiner in 1998 concluded that most 
of the veteran's increased symptoms were due to the traumatic 
arthritis that had resulted from the old compression fracture 
and lumbosacral fusion.  This conclusion is persuasive in 
light of the evidence of record.  After the veteran's 
separation from service in 1951, there is no medical evidence 
showing complaints of or treatment for back-related 
complaints until 40 years later.  It was not until 1991 that 
the veteran began complaining of symptoms such as pain with 
motion.  Therefore, the evidence shows that prior to the 
onset of the veteran's nonservice-connected back disorders, 
particularly his traumatic arthritis, his back-related 
symptomatology was not so disabling to him that he complained 
of it or sought treatment for it.  The first indication of 
increased complaints and functional loss was in 1991, more 
than 45 years after the inservice shell fragment wound. 

The medical evidence shows that the veteran's increased back 
symptoms are attributable to traumatic arthritis, for which 
he is not service-connected.  There is no medical evidence of 
record showing any relationship between his shell fragment 
wound to Muscle Group XX and the traumatic arthritis.  In 
fact, the medical evidence indicates that the traumatic 
arthritis has resulted from post-service injuries to the 
lumbar spine.  There is no doubt that the veteran has 
increased functional impairment, including marked limitation 
of lumbar spine motion.  However, these symptoms, 
attributable to nonservice-connected back disorders, do not 
warrant an increased disability rating for his service-
connected residuals of shell fragment wound to Muscle Group 
XX.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating.  The veteran's overall disability picture exhibits 
none of the characteristics delineated under 38 C.F.R. § 4.56 
for a moderately severe or severe disability of the muscles.  
That is, there is no loss of deep fascia; there is no loss of 
muscle substance; there is not moderate loss of normal firm 
resistance of muscles; and there is no objective evidence 
showing loss of strength or endurance.  Furthermore, the 
medical evidence indicates that the majority of his current 
symptoms and functional loss are due to non-service connected 
lumbar spine disorders.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his disability.  There are no 
objective findings indicating moderately severe or severe 
impairment of the muscles of the lumbar region such as would 
warrant a disability rating in excess of 20 percent.  The 
evidence clearly shows that the veteran's symptomatology as a 
result of his service-connected disability is, at most, 
moderate.  There were minimal symptoms for 45 years after the 
injury.  Only with the findings of other lumbar spine 
disorders has the veteran's impairment increased, and this 
fact is highly probative.  Accordingly, the Board concludes 
that the preponderance of the evidence is against assignment 
of a disability rating in excess of 20 percent for the 
veteran's residuals of shell fragment wound, scar, to Muscle 
Group XX, lumbar fourth, right, under Diagnostic Code 5320.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of shell fragment wound, scar, to Muscle Group 
XX, lumbar fourth, right, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

